Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 11/30/21 with respect to claims 1-11, 18-26 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-9, 11, 21, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (U.S. Patent Publication No. 10,157,790) in view of Pai et al. (U.S. Patent Publication No. 2008/0217775).
	Referring to figures 1-23, You et al. teaches an integrated circuit device, comprising: 
	a transistor structure (110/128) including a pair of source/drain regions (122) disposed on a substrate (102) and a gate electrode (128a/b) between the pair of source/drain regions (122), the gate electrode (128a/b) being separated from the substrate (102) by a gate dielectric (110a/b);  
	a lower conductive plug (138/140) disposed through a lower inter-layer dielectric (ILD) layer (120) and contacting a first source/drain region (122);  
	a capping layer (154/156) disposed directly on the lower conductive plug (138/140);  
	an upper inter-layer dielectric (ILD) layer (158/160) disposed over the capping layer (154) and the lower ILD layer (120); and 
	an upper conductive plug (166/168) disposed through the upper ILD layer (158/160) and directly on the capping layer (154).
	However, the reference does not clearly teach a lower barrier layer covering sidewalls of the capping layer and the lower conductive plug.
	Pai et al.  teaches a semiconductor device having a lower barrier layer (30) covering sidewall of the capping layer (36) and the lower conductive plug (32, see figure 5).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to form a lower barrier layer covering 
	Regarding to claim 2, the capping layer comprises tungsten (154, see col. 9, lines 55-67). 
 	Regarding to claim 3, the upper conductive plug (166/168) comprises a metal core (168) and an intermixing barrier layer (166) lining an interface of the metal core (168) and the upper ILD layer (158/160). 
 	Regarding to claim 6, the lower conductive plug comprises cobalt (see col. 8, lines 46-59).  	 
	Regarding to claim 7, a first contact etch stop layer (134) disposed between the upper ILD (160 and the lower ILD (120); wherein the first contact etch stop layer (134) has a top surface coplanar with that of the capping layer (154/156 (see figure 23).
	Regarding to claim 8, a VDR conductive plug comprising a first portion and a second portion, wherein the first portion is disposed through the first contact etch stop layer, wherein the second portion comprises a bottom surface disposed on the capping layer (see figure 23); wherein the VDR conductive plug comprises a metal core (168) and an intermixing barrier layer (166) lining a sidewall of the core metal, wherein the intermixing barrier layer comprises an upper portion covering an interface of the metal core and the upper ILD layer, wherein the metal core directly contacts the first contact etch stop layer (see figure 23).
	Regarding to claim 9, a second contact etch stop layer (158) disposed between the upper ILD layer (160) and the first contact etch stop layer (134); wherein the intermixing barrier layer (166) comprises a lower portion lining an interface of the metal core and the second contact etch stop layer (see figure 23).

	Regarding to claim 21, an integrated circuit device, comprising:
a lower inter-layer dielectric (ILD) layer (120) disposed over a substrate (102);
a lower conductive plug (140) disposed through the lower ILD layer (120) reaching on a source/drain region (122) of a transistor structure (110/128);
a capping layer (154) disposed on the lower conductive plug (140);
an upper ILD layer (160) disposed over the lower ILD layer (120) and the capping layer (140); and
an upper conductive plug (168) disposed through the upper ILD layer (160) reaching the capping layer (154);
wherein the upper conductive plug (168) comprises a core metal (168) and an intermixing barrier layer (166) lining an interface of the metal core (168) and the upper ILD layer (160).
However, the reference does not clearly teach a capping layer disposed on the lower conductive plug and having a topmost surface overlying the lower ILD layer.
	Pai et al. teaches a capping layer (36) disposed on the lower conductive plug (30) and having a topmost surface overlying the lower ILD layer (26, see figure 4).
	Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to form a capping layer disposed on the lower conductive plug and having a topmost surface overlying the lower ILD layer in You et al. as taught by Pai et al. because it is known in the art to provide a desired semiconductor device.

Regarding to claim 26, the bottom surface of the second portion of the power rail conductive plug (168) is below a bottommost surface of the first portion of the power rail conductive plug (see figure 23).

Claims 4-5, 10, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (U.S. Patent Publication No. 10,157,790) in view of Pai et al. (U.S. Patent Publication No. 2008/0217775) as applied to claims 1-3, 6-9, 11, 21, 25-26 above in view of LEE et al. (U.S. Patent Publication No. 20190244896), further in view of Choi (U.S. Patent No. 5,637,533) and Kim et al. (U.S. Patent 10,731250).
You et al. teach an integrated circuit device having an intermixing barrier layer and a metal core layer.
	However, the reference does not teach the metal core comprises ruthenium; and wherein the intermixing barrier layer comprises ruthenium oxide (in claims 4, 22),  the intermixing barrier layer has a thickness in a range of from about 10 nm to about 15 nm (in claim 5), the core metal is deposited at a temperature in a range of from about 120 °C to about 260 °C (in claim 23), or the intermixing barrier layer is formed by performing an annealing process at a temperature in a range of from about 490 °C to about 550 °C (in claim 24).
	LEE et al. teaches forming an integrated circuit device having the metal core comprises ruthenium (67); and wherein the intermixing barrier layer comprises ruthenium oxide (65, see paragraph# 70, figure 1, meeting claims 4, 22).
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the metal core comprises ruthenium and intermixing barrier layer comprises ruthenium oxide in You et al. as taught by LEE et al. 
	Choi teaches forming the intermixing barrier layer (ruthenium oxide, 7) has a thickness in a range of from about 10 nm to about 15 nm (see col. 2, lines 23-33, meeting claim 5), the intermixing barrier layer is formed by performing an annealing process at a temperature in a range of from about 490 °C to about 550 °C (see col. 2, lines 34-47, meeting claim 24). And Kim et al. teaches the core metal is deposited at a temperature in a range of from about 120 °C to about 260 °C (see col. 8, lines 54-67, meeting claim 23).
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form the metal core and intermixing barrier layer at desire thickness and temperature in You et al. as taught by Choi or Kim et al. because it is known in the semiconductor art to a stable layer.

Allowable Subject Matter
Claims 18-20 are allowed because references fail to teach the intermixing barrier layer comprises atoms of the metal core and the upper ILD layer, and wherein a bottommost surface of the intermixing barrier layer overlies a topmost surface of the lower ILD layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893